Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 36 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 36 recites the limitation "the tool" in line 2.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claim(s) 17, 18, 20, 24, 28, 30, 31, 32, 33, 34 and 36 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by McPillan et al. (US 2019/0084355).

Regarding claim 17: McPillan disclose a system for the management of data pertaining to a wheel service, comprising: 
- a database (Fig. 2, item 250) including, for each tyre of a plurality of tyres of at least one vehicle, a tyre identification code; at least one tyre measurement parameter representing a physical quantity linked to the tyre or to the use thereof (¶0077: tire inflation pressure data; TPMS ID ;tire ID and ¶0079: tread depth data))), and a related time mark, which indicates the time the tyre measurement parameter was captured (¶0110); 
- a knowledge dataset containing reference data (Fig. 2 item 258)); 
- a processor (Fig. 2 item 260) having access to the database and to the knowledge dataset and programmed for processing the at least one tyre measurement parameter based on the reference data and for generating derived data (Fig. 3, step 306-310, ¶0111-0114).

Regarding claim 18: McPillan disclose the system according to claim 17, wherein the reference data represent a model of vehicle road behavior (Fig. 2 item 258: reference data contain treat depth thresholds. Said depth threshold are directly affected by the road conditions therefore, said threshold are interpret as vehicle road behavior)).

Regarding claim 20: McPillan disclose the system according to claim 17, wherein the database also includes, for each vehicle, a vehicle identification code, at least one vehicle (¶0077: tire inflation pressure data; TPMS ID ;tire ID and ¶0079: tread depth data))), and a respective time mark which provides an indication of the time the vehicle measurement parameter was captured (¶0110).

Regarding claim 24: McPillan disclose the system according to claim 17, wherein the database includes, for each vehicle, at least one vehicle measurement parameter, representing a physical quantity linked to the vehicle or to a use thereof, and wherein the at least one vehicle measurement parameter includes one or more of the following parameters:
 - vehicle wheel alignment data; 
- vehicle braking data (¶0077: ABS activation data); 
- data relating to vehicle suspensions; 
- vehicle drift data; 
- real consumption of vehicle; 
- distance travelled by vehicle; 
- vehicle weight; 
- vehicle emissions data; 
- vehicle noise data; 
- data relating to vehicle lights.

Regarding claim 28: McPillan disclose the system according to claim 17, wherein the at least one tyre measurement parameter includes one or more of the following parameters: 
- tyre runout; 

- tyre tread profile (¶0079: tread depth data);
 - tyre pressure; 
- tyre noise; 
- tyre radial forces;
 - tyre lateral forces; 
- distance travelled by the tyre.

Regarding claim 30: McPillan disclose the system according to claim 17, wherein the reference data contained in the knowledge dataset include: 
- one or more threshold values relating to the at least one tyre measurement parameter (depth threshold); 
- one or more processing criteria (equal or pass a depth tread threshold); 
wherein the processor is configured to use the one or more processing criteria to compare the at least one tyre measurement parameter with the respective threshold values to generate the derived data (Fig. 3, step 306-310, ¶0111-0114).

Regarding claim 31: McPillan disclose the system according to claim 17, wherein the derived data include one or more of the following parameters: 
- tyre wear index at the time the at least one tyre measurement parameter was captured;
 - irregular tyre wear index at the time the at least one tyre measurement parameter was captured; 
(Fig. 3, step 306-310, ¶0111-0114: treat depth is interpret as tire wear index);
 - trend of irregular tyre wear index during use of the tyre;
 - trend of tyre pressure during use of the tyre; 
- scheduled tyre change date.

Regarding claim 32: McPillan disclose the system according to claim 17, including a user interface connected to the processor and configured to provide one or more addressees with the at least one tyre measurement parameter and with the derived data (¶0034 and ¶0075).

Regarding claim 33: Claim 33 recite a method with the functional limitation of claim 17 and therefore is rejected for the same reasons of claim 17.

Regarding claim 34: Claim 34 recite a method with the functional limitation of claim 18 and therefore is rejected for the same reasons of claim 18.

Regarding claim 36: McPillan disclose the method according to claim 33, comprising a step of associating a vehicle measurement parameter with the tool used to capture that vehicle measurement parameter (¶0061).


Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 19 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over McPillan et al. (US 2019/0084355) in view of Villemin et al. (US 2011/0246029).

Regarding claim 19: McPillan disclose the system according to claim 18,  but does not explicitly disclose wherein the processor is programmed to update the reference data contained in the knowledge dataset as a function of the derived data.
In analogous art regarding vehicle systems, Villemin disclose a system wherein the processor is programmed to update the reference data contained in the knowledge dataset as a function of the derived data (Claim 11).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include  the feature of wherein the processor is programmed to update the reference data contained in the knowledge dataset as a function of the derived data, as disclose 

Regarding claim 35: Claim 35 recite a method with the functional limitation of claim 19 and therefore is rejected for the same reasons of claim 19.

Claims 21-22 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over McPillan et al. (US 2019/0084355) in view of Penilla et al. (US 2018/0211231).

Regarding claim 21: McPillan disclose the system according to claim 18,  but does not explicitly disclose wherein the database is accessible by one or more repair shops.
In analogous art regarding access to vehicle information, Penilla teaches a system that allow multiple entities to have a access to vehicle data, said data including tire information (¶0024) and said entities including a repair shop (¶0193) (claim 8 and 18).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include  the feature of wherein the database is accessible by one or more repair shops, to the system of McPillan, in view of the teachings of Penilla. The motivation is to get quicker access to professional advice/assistance (¶0193).

Regarding claim 22: The combination of McPillan and Penilla disclose wherein each repair shop of said plurality of repair shops comprises tools responsible for capturing the at least one tyre measurement parameter (Penilla: ¶0226) and wherein the database also includes, for at (Penilla: ¶0012, ¶0025: The request identifies an advisor entity (hence, there is an implicit tool identification code)).

Regarding claim 26: McPillan disclose the system according to claim 17,  but does not explicitly disclose herein the database is accessible by one or more repair shops, wherein each repair shop comprises tools responsible for capturing the at least one tyre measurement parameter and wherein the database also includes, for one or more of the tools, at least one tool measurement parameter representing a physical quantity linked to the tool or to a use thereof, and a respective time mark which provides an indication of the time the tool measurement parameter was captured.
In analogous art regarding access to vehicle information, Penilla teaches herein the database is accessible by one or more repair shops, wherein each repair shop comprises tools responsible for capturing the at least one tyre measurement parameter and wherein the database also includes, for one or more of the tools, at least one tool measurement parameter representing a physical quantity linked to the tool or to a use thereof, and a respective time mark which provides an indication of the time the tool measurement parameter was captured. (¶0193) (claim 8 and 18).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include  the feature of wherein the database is accessible by one or more repair shops, wherein each repair shop comprises tools responsible for capturing the at least one tyre measurement parameter and wherein the database also includes, for one or more of the tools, at least one tool measurement parameter representing a physical quantity linked to the tool or to a use thereof, and a respective time mark which provides an indication of the time the tool measurement parameter was captured., to the system of McPillan, in view of the teachings of Penilla. The motivation is to get quicker access to professional advice/assistance (¶0193).

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over McPillan et al. (US 2019/0084355) in view of Pryce et al. (US 2019/0137262).

Regarding claim 25: McPillan disclose the system according to claim 24, but does not explicitly disclose wherein the database also includes, for each vehicle, at least one characteristic vehicle parameter, where the at least one characteristic vehicle parameter includes one or more of the following parameters: 
- vehicle make and model; 
- identification code of an electronic control unit of the vehicle; 
- date of vehicle manufacture.
In analogous art regarding vehicle and wheel information, Pryce disclose a system wherein the database also includes, for each vehicle, at least one characteristic vehicle parameter, where the at least one characteristic vehicle parameter includes one or more of the following parameters: 
- vehicle make and model; 
- identification code of an electronic control unit of the vehicle; 
- date of vehicle manufacture (¶0077).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include  the feature of wherein the database also includes, for each vehicle, at least one characteristic vehicle parameter, where the at least one characteristic vehicle parameter includes one or more of the following parameters: 
- vehicle make and model; 
- identification code of an electronic control unit of the vehicle; 
.

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over McPillan et al. (US 2019/0084355) in view of Yu et al. (US 2019/0160894).

Regarding claim 29: McPillan disclose the system according to claim 24, but does not explicitly disclose wherein the database further includes, for each tyre of said plurality of tyres, at least one characteristic tyre parameter, wherein the at least one characteristic tyre parameter includes one or more of the following parameters: 
- tyre make and model; 
- summer, winter or all seasons tyre type; 
- tyre manufacturing date.
In analogous art regarding vehicle tire data systems, Yu disclose wherein the database further includes, for each tyre of said plurality of tyres, at least one characteristic tyre parameter, wherein the at least one characteristic tyre parameter includes one or more of the following parameters: 
- tyre make and model; 
- summer, winter or all seasons tyre type; 
- tyre manufacturing date (¶0045).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include  the feature of wherein the database further includes, for each tyre of 
- tyre make and model; 
- summer, winter or all seasons tyre type; 
- tyre manufacturing date, as disclose by Yu, to the system of McPillan. The motivation is to provide more vehicle tire information in order to make a better assessment for more effective derived data.

Allowable Subject Matter
Claim 23, 27 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
The prior art made of record cited in the PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR CASILLASHERNANDEZ whose telephone number is (571)270-5432. The examiner can normally be reached Monday-Friday, 8:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR CASILLASHERNANDEZ/            Primary Examiner, Art Unit 2689